On Second. Motion for Rehearing.-
(1) The argument objected to contains these statements:'
. (a) “Weren’t you surprised at that young fellow? Weren’t you surprised.? A fine looking young doctor, whose parents, no doubt, had spent their last dollar trying to make out of him an honorable man — and possibly did so; then, for him to come in here and for a few paltry dollars, I presume — I don’t know the amount of it — come in here and change from black to white merely because of a letter from a lawyer who was wearing a blue suit. Weren’t ■you surprised at the doctor? That doctor knows just as well as you do and I do that this Was not an accidental injury case. He knows that.” (b) “Clyde wrote him another letter and said: ‘Doc, old boy, we got a financial interest in this thing; let’s see if we can’t get together; let’s see if we can’t understand each other; what you got to testify to is this; you got to come up there and swear that in your opinion it is reasonably probable that such an accident, assuming he had one, produced his death.’ Well, I don’t know what else was in the conversation, or what took place,, how much money changed hands or what it did cost to get the doctor to do that. I don’t know. It would take a lot for some doctors. It would take a lot for most of you to change from black to white. But something happened. The doctor said, T will go along with you; I will go along with you; you have got a financial interest.’ He came up here and on direct examination under Mr. Barnes he related that set of facts.”
It seems to us that these statements, considered alone but certainly when considered with the rest of the argument objected to,, directly charge that Dr. Rowe, to whom these statements referred, was paid money to change his opinion, and that he did so. for that reason. We are unable to agree with defendant that these statements mean-no more than that Dr. Rowe received the customary payment made to an expert witness as compensation for time spent away from his business or profession. Since the evidence showed that the plaintiffs had no money the jury must have understood that plaintiffs’ counsel, elsewhere said to be the persons behind the scenes, were the ones who paid Dr. Rowe.
(2) The statements just quoted are not like those considered in Ramirez v. Acker, 134 Tex. 647, 138 S.W.2d 1054, which defendant cites. The statements complained of in the latter case were generalized abuse; that which we have quoted above are more definite and explicit. See the statements in Scoggins v. Curtiss & Taylor, Tex.Civ.App., 219 S.W.2d 451 at page 453 and in Southwestern Greyhound Lines v. Dickson, 149 Tex. 599, 236 S.W.2d 115.
(3) In Aultman v. Dallas Ry. & Terminal Co., Tex.Sup., 260 S.W.2d 596, 600, which defendant cites, the court, at page 600, gave some weight to the fact that the argument objected to could only haye influenced the decision of a particular issue. However, the holding is not in point on the facts. Of the two doctors mentioned in the opinion in- Aultman’s case, Dr. Jackson was accused of acting *367upon' a reason wholly personal to her and Dr. Loiselle did not testify; and neither of these physicians nor either party was charged with the conduct charged in the statements quoted above concerning Dr. Rowe. Our holding that the statements made concerning Dr. Rowe also reflected upon the credibility of Sandy Brooks was based upon reasons which were not present in the Aultman case.
(4) We note the following statement in the opinion in the Aultman case: “In the light of the whole record we cannot say that there is more reason than not to believe that the jury’s verdict for the petitioners was caused by the possible inference, to be drawn from the argument that if Dr. Loiselle were present he would support Dr. Jackson’s “testimony.” The issue suggested by this language is certainly in this case, but we think the circumstances in behalf of the plaintiff in the case at bar .are stronger than those in behalf of the ■defendant in the Aultman case. Only Sandy Brooks testified for plaintiff under Issue 1, and we see no such preponderance ■of testimony in defendant’s favor as might •affect our decision. See Rogers v. Broughton, Tex.Civ.App., 250 S.W.2d 606.
The second motion for rehearing is overruled.